Opinion filed November 12, 2015




                                        In The


        Eleventh Court of Appeals
                                      __________

                               No. 11-13-00313-CV
                                      __________

                      DONNY LEE BRETZ, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                                  Ector County, Texas
                          Trial Court Cause No. A-17,040


               MEMORANDUM OPINION ON
             MOTION FOR RECONSIDERATION
      Appellant, Donny Lee Bretz, has filed a motion for reconsideration wherein
he alleges that the judgment of the court of appeals in the direct appeal of his original
conviction “altered the original District Court’s judgement [sic] and sentence by
removing the fine all together [sic] in its final decision.” However, Appellant has
not included either the opinion or the judgment issued by the Eighth Court of
Appeals1 in Cause No. 08-85-00231-CR, styled Donny Lee Bretz v. State of Texas.
Furthermore, the Eighth Court of Appeals’s opinion and judgment in the direct
appeal is not readily available for our consideration. We note, however, that the
online information from the Eighth Court of Appeals indicates that the punishment
assessed was “99 yrs. + fine of $10,000” and that the court “affirmed” the conviction
and punishment. Accordingly, we deny Appellant’s motion for reconsideration.




                                                                   JOHN M. BAILEY
                                                                   JUSTICE


November 12, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




        1
          Contrary to Appellant’s assertion, the Eighth Court of Appeals in El Paso decided the direct appeal
of his original conviction rather than this court.

                                                     2